KING, Circuit Judge.
This is an appeal from the District Court of the United States of the Southern District of Georgia, reversing the referee and finding a debt of the Citizens’ Bank of Moultrie, appellee, should be increased by the sum of $1,573. There was evidence in the record which authorized the court to find that said debt was $1,573 in excess of the amount found by the referee. The question seems to be one solely of fact. The court might have well concluded from the evidence that a mistake had been made by the referee in excluding the note for $1,573, and that it was still due. The judgment of the court in increasing said debt by said amount is therefore affirmed.